J-S51032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TREVR BRAXTON KOESTNER                     :
                                               :
                       Appellant               :   No. 834 MDA 2020

               Appeal from the PCRA Order Entered May 20, 2020
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0002094-2017


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                        FILED DECEMBER 14, 2020

        Trevr Braxton Koestner (Appellant) appeals from the order entered in

the Lebanon County Court of Common Pleas, denying his first petition filed

pursuant to the Post Conviction Relief Act (PCRA), seeking relief from his plea

of nolo contendere to charges of aggravated assault, simple assault (two

counts), possession of an instrument of crime (PIC), and recklessly

endangering another person (REAP).1 On appeal, Appellant contends the

PCRA court erred when it rejected his claim that plea counsel’s ineffectiveness

caused him to enter an involuntary nolo contendere plea. We affirm.




____________________________________________


1   18 Pa.C.S. §§ 2702(a)(4), 2701(a)(1)-(2), 907, and 2705, respectively.
J-S51032-20



        We glean the following facts from the affidavit of probable cause. 2 On

October 29, 2017, Appellant struck the victim, Scott Nissley, several times

with a baseball bat. Affidavit of Probable Cause, 10/29/17, at 1. As a result

of the attack, Nissley suffered multiple lacerations to his head, bruises on his

torso, a collapsed lung, and a broken arm. Id. at 2.

        Appellant   was     subsequently       charged   with   attempted   murder,3

aggravated assault (two counts), simple assault (two counts), terroristic

threats,4 PIC, and REAP. On October 2, 2018, he entered a negotiated plea

of nolo contendere to the above-stated offenses. In exchange for the plea,

the parties agreed to the following: (1) the Commonwealth would nolle pros

the charges of attempted murder, terroristic threats, and one count of

aggravated assault; (2) Appellant would serve a minimum sentence of 27

months’ imprisonment; (3) the maximum sentence would be determined by

the trial court; and (3) the sentence would run “concurrent to Lancaster

charges/sentence.”        Appellant’s Nolo Contendere Plea, 10/2/18, at 6.

Appellant was represented by Brian L. Deiderick, Esquire, Chief Public

Defender of Lebanon County. See Entry of Appearance, 11/16/17.



____________________________________________


2We note the transcript of Appellant’s plea hearing is not included in the
certified record.

3   18 Pa.C.S. §§ 901, 2501(a).

4   18 Pa.C.S. § 2706(a)(1).


                                           -2-
J-S51032-20



      On December 5, 2018, Appellant appeared for sentencing before the

trial court. He was represented by another attorney from the Lebanon County

Office of the Public Defender, Nicholas Sidelnick, Esquire. Attorney Sidelnick

informed the trial court that, pursuant to his plea, Appellant was to receive a

minimum sentence of 27 months’ imprisonment, credit for time-served from

November 3, 2017, and a sentence to run “concurrent to Docket CP-36-CR

6116 of 2017, which is a Lancaster County sentence where he [was] serving

[time.]” N.T. Sentencing H’rg, 12/5/18, at 2. Prior to imposing sentence, the

following exchange occurred:

            THE COURT: [Appellant], anything that you’d like to say
      before sentence is imposed?

           [Appellant]: This is [to] run concurrent to all previous
      Lancaster charges and new charges; right?

            THE COURT: I was given one action number that I was
      looking to run this concurrent with. That is why I asked for the
      number.

             Are there other numbers to be concurrent with?

            [Commonwealth]: No, it was this and Lancaster. I knew he
      was facing additional charges in Lancaster County, and Attorney
      Deiderick had discussed this and Lancaster County. He would be
      given basically double credit.

             THE COURT: Any other comments or questions?

             [Appellant]: Negative.
Id. at 10.

      The trial court imposed a sentence consistent with the plea agreement:

27 months’ to six years’ imprisonment on the count of aggravated assault and

a concurrent term of 16 months’ to five years’ imprisonment for PIC. The


                                      -3-
J-S51032-20



remaining charges merged for sentencing. The court also specifically directed

that Appellant’s “sentence shall . . . run concurrently with the sentence under

Lancaster County 6116 of 2017.” N.T., Sentencing H’rg, at 12. See also

Order of Court, 12/5/18, at i (directing sentence “shall be computed to run .

. . concurrently . . . with the sentence imposed at Docket No. 6116 of 2017

(Lancaster County)”). No direct appeal was filed.

        On October 7, 2019, Appellant filed a timely, pro se PCRA petition,

asserting plea counsel’s ineffectiveness for incorrectly informing him that his

sentence would run concurrently with another parole violation sentence at

“Lancaster County Docket No.: 0148-2015.”5             See Appellant’s Amended

____________________________________________


5   Pursuant to 61 Pa.C.S. § 6138(a)(5):

        If a new sentence is imposed on the parolee, the service of the
        balance of the term originally imposed by a Pennsylvania court
        shall precede the commencement of the new term imposed in the
        following cases:

           (i) If a person is paroled from a State correctional institution
           and the new sentence imposed on the person is to be served
           in the State correctional institution.

           (ii) If a person is paroled from a county prison and the new
           sentence imposed upon him is to be served in the same
           county prison.

           (iii) In all other cases, the service of the new term for the
           latter crime shall precede commencement of the balance of
           the term originally imposed.

61 Pa.C.S. § 6138(a)(5)(i)-(iii).




                                           -4-
J-S51032-20



Petition for Relief Pursuant to the Post Conviction Relief Act, 10/7/19, at 2, 4-

5. Appellant asserted that because he entered his plea upon this incorrect

advice of counsel, his plea was unknowing and involuntary. Id. at 5. The

PCRA court promptly appointed counsel, and an evidentiary hearing was

conducted on March 20, 2020.6 Thereafter, on June 5, 2020, the PCRA court

entered an order denying PCRA relief. This timely appeal follows.7

        Appellant raises the following four issues in his brief:

        1. Whether the Court committed prejudicial error in finding that .
        . . Appellant could not withdraw his guilty plea because of the
        inaccurate information provided to him by his counsel that induced
        him to enter his plea of guilty[?]

        2. Whether the Court committed prejudicial error in finding that .
        . . Appellant could not withdraw his guilty plea despite his clear
        belief that his Lebanon County case could run concurrent to a state
        parole violation resentence[?]

        3. Whether the Court committed prejudicial error in finding that .
        . . Appellant’s counsel did communicate to him that the
        Pennsylvania Board of Probation and Parole would not run a
        sentence on a new docket concurrent to a sentence for a violation
        of parole on an older criminal docket[?]

        4. That the opinion of the Court was against the weight and
        sufficiency of the evidence presented at trial.

Appellant’s Brief at 5-6.

        Our review of an order denying a PCRA petition is well-settled: “[W]e

must determine whether the PCRA court’s order ‘is supported by the record


____________________________________________


6   Counsel did not file an amended PCRA petition.

7Appellant complied with the PCRA court’s directive to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal.

                                           -5-
J-S51032-20



and free of legal error.’” Commonwealth v. Johnson, 139 A.3d 1257, 1272

(Pa. 2016) (citation omitted).         Furthermore, “[t]he PCRA court’s factual

findings and credibility determinations, when supported by the record, are

binding upon this Court.” Commonwealth v. Small, 238 A.3d 1267, 1280

(Pa. 2020).

      Where, as here, a petitioner’s claims raise allegations of prior counsel’s

ineffectiveness,

      the petitioner must demonstrate: (1) that the underlying claim
      has arguable merit; (2) that no reasonable basis existed for
      counsel’s actions or failure to act; and (3) that the petitioner
      suffered prejudice as a result of counsel’s error. . . . Counsel is
      presumed to be effective; accordingly, to succeed on a claim of
      ineffectiveness the petitioner must advance sufficient evidence to
      overcome this presumption.

Johnson, 139 A.3d   at   1272    (citations   omitted).   “Allegations   of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused [the] appellant to enter an

involuntary or unknowing plea.”        Commonwealth v. Fears, 86 A.3d 795,

806–07 (Pa. 2014) (citation omitted).

      Although Appellant lists four issues in his Statement of Questions

Involved, he presents only one argument — plea counsel induced him to enter

an involuntary and unknowing plea by informing him that his present sentence

would run concurrently with his state parole recommitment. Appellant’s Brief

at 11-12.     Indeed, he maintains “he was told that all three of his cases,

Lebanon County, Lancaster County and his State Parole Violation would run

concurrent with one another[.]” Id. at 14. However, he was later advised by

                                         -6-
J-S51032-20



the Department of Corrections that “he will only start to serve his Lebanon

County case time in May of 2022[,]” after the expiration of his parole

recommitment. Id. Appellant insists “the only reason that he accepted the

plea was . . . the assurance that all the cases would be concurrent and that if

he knew that the[y] would run consecutive to one another he would have

never accepted the plea[.]” Id. at 14-15.

      The PCRA court found the “evidence adduced at the PCRA hearing

belie[d] these assertions.” PCRA Ct. Op., 5/20/20, at 12. The court opined:

            Although [Appellant’s] written plea colloquy does not
      specifically refer to any Lancaster County dockets, only No. 6116
      of 2017 was specifically referred to by [Attorney] Sidelnick and
      the Court during the Sentencing Hearing on December 5, 2018.
      No other charges or docket numbers were referenced at all.

            When [Appellant] questioned the Court about his plea
      bargain running concurrent to all his other previous Lancaster
      County actions, the Court advised him that [it] had been given
      only one action number with which this sentence should run
      concurrent and asked whether there were others. Thus, it was
      made clear that the sentence imposed in this action would run
      concurrent only to that action.        After the Commonwealth
      responded that No. 6116-2017 was the only one, [Appellant] was
      asked if he had any other questions or comments. Despite being
      given the opportunity to pursue this issue, [Appellant] did not ask
      anything else about his sentence running concurrent with any time
      he could potentially get on his state parole violation or state his
      understanding that this was a term of his plea agreement. We
      specifically noted Action No. 6116 [-] 2017 on the Sentencing
      Order and [Appellant] did not object to or request modification of
      that provision of his Sentence.

             Moreover, we find credible [Attorney Deiderick’s] testimony
      [at the PCRA hearing] that [Appellant] was aware that he would
      be receiving time on his parole violation and that the possibility of
      it being run concurrent with this Sentence was not a matter which
      was subject to negotiation in these proceedings.          [Attorney


                                      -7-
J-S51032-20


       Deiderick] explained that he did not misinform [Appellant] of the
       terms of the plea agreement. He had learned from [a] 2013 PCRA
       experience that he should make it clear to his clients that
       recommitments for parole violations were subject to the sole
       discretion of the Board of Parole and the Department of
       Corrections and could not be a subject of bargaining at this level.
       He explained that the defense goal was to have this sentence run
       concurrent with that imposed on Lancaster County No. 6116-2017
       and that [Appellant] never complained that his state parole
       violation was not included in the plea agreement or on his
       Sentencing Order. We finally note that [Appellant’s] credibility is
       undermined by his candor in informing [Attorney Deiderick] that
       he would be PCRA’d throughout the course of his representation.

              For these reasons, we find [Appellant] has failed to prove
       any ineffectiveness on the part of [Attorney Deiderick] which
       would have caused [Appellant] to enter an involuntary or
       unknowing plea and we will therefore deny his request for
       collateral relief.

PCRA Ct. Op. at 12-14.

       Upon our review of the record — particularly, the PCRA hearing

transcript — the parties’ briefs, and the relevant statutory and case law, we

conclude that the PCRA court thoroughly addressed and properly disposed of

Appellant’s claim in its opinion. Appellant requests that this Court supplant

the PCRA court’s credibility determinations with our own.      See Appellant’s

Brief at 15 (arguing his own testimony established counsel’s ineffectiveness).

This, we decline to do. See Small, 238 A.3d at 1280. Accordingly, we rest

on the court’s well-reasoned basis.8

____________________________________________


8 We note that a panel of this Court rejected this same claim made by
Appellant in a PCRA petition filed at the Lancaster County court docket, No.
6116-2017. See Commonwealth v. Koestner, 285 MDA 2020 (Pa. Super.
Aug. 7, 2020) (rejecting Appellant’s claim that plea counsel was ineffective for
inducing him to plead guilty by wrongly advising him his sentence would run
concurrent to parole violation recommitment).

                                           -8-
J-S51032-20



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2020




                          -9-